Exhibit EXECUTION COPY SEPARATION AND DISTRIBUTION AGREEMENT By and Between THE BRINK’S COMPANY and BRINK’S HOME SECURITY HOLDINGS, INC. Dated as of October 31, 2008 TABLE OF CONTENTS Page ARTICLE I Definitions ARTICLE II The Separation SECTION 2.01. Transfer of Assets and Assumption of Liabilities 8 SECTION 2.02. Termination of Agreements 8 SECTION 2.03. Disclaimer of Representations and Warranties 9 SECTION 2.04. Release of Obligations Under Existing Credit Facility 9 SECTION 2.05. Replacement of Credit Support 10 SECTION 2.06. Replacement of Cash Concentration Account 10 ARTICLE III Actions Pending the Distribution SECTION 3.01. Actions Prior to the Distribution 10 SECTION 3.02. Conditions Precedent to Consummation of the Distribution 11 ARTICLE IV The Distribution SECTION 4.01. The Distribution 12 SECTION 4.02. Sole Discretion of Brink’s 13 ARTICLE V Mutual Releases; Indemnification SECTION 5.01. Release of Pre-Closing Claims 13 SECTION 5.02. Indemnification by BHS 15 SECTION 5.03. Indemnification by Brink’s 16 SECTION 5.04. Indemnification of Third Party Claims 16 SECTION 5.05. Indemnification Obligations Net of Insurance Proceeds and Other Amounts 16 SECTION 5.06. Procedures for Indemnification of Third Party Claims 17 SECTION 5.07. Additional Matters 18 SECTION 5.08. Remedies Cumulative 19 SECTION 5.09. Survival of Indemnities 19 SECTION 5.10. Limitation on Liability 19 i ARTICLE VI Insurance Matters SECTION 6.01. Insurance Matters 19 ARTICLE VII Exchange of Information; Confidentiality SECTION 7.01. Agreement for Exchange of Information; Archives 21 SECTION 7.02. Ownership of Information 22 SECTION 7.03. Compensation for Providing Information 22 SECTION 7.04. Limitations on Liability 23 SECTION 7.05. Other Agreements Providing for Exchange of Information 23 SECTION 7.06. Production of Witnesses; Records; Cooperation 23 SECTION 7.07. Confidentiality 24 SECTION 7.08. Protective Arrangements 24 ARTICLE VIII Dispute Resolution SECTION 8.01. Disputes 25 SECTION 8.02. Escalation; Mediation 25 SECTION 8.03. Court Actions 26 ARTICLE IX Further Assurances and Additional Covenants SECTION 9.01. Further Assurances 26 ARTICLE X Termination SECTION 10.01. Termination 27 SECTION 10.02. Effect of Termination 27 ARTICLE XI Miscellaneous SECTION 11.01. Counterparts; Entire Agreement; Corporate Power 27 SECTION 11.02. Governing Law 28 SECTION 11.03. Assignability 28 SECTION 11.04. Third Party Beneficiaries 28 SECTION 11.05. Notices 29 SECTION 11.06. Severability 29 SECTION 11.07. Force Majeure 29 ii SECTION 11.08. Publicity 30 SECTION 11.09. Expenses 30 SECTION 11.10. Headings 30 SECTION 11.11. Survival of Covenants 30 SECTION 11.12. Waivers of Default 30 SECTION 11.13. Specific Performance 30 SECTION 11.14. Amendments 30 SECTION 11.15. Interpretation 31 SECTION 11.16. Jurisdiction; Service of Process 31 SECTION 11.17. Currency 31 SECTION 11.18. Late Payments 31 Schedule I iii SEPARATION AND DISTRIBUTION AGREEMENT THIS SEPARATION AND DISTRIBUTION AGREEMENT dated as of October31, 2008, is by and between THE BRINK’S COMPANY, a Virginia corporation (“Brink’s”), and BRINK’S HOME SECURITY HOLDINGS, INC., a Virginia corporation (“BHS”).Capitalized terms used herein and not otherwise defined shall have the respective meanings assigned to them in ArticleI hereof. R E C I T
